 

Exhibit 10.2

Standstill Agreement
(Stillhaltevereinbarung)

This Standstill Agreement (Stillhaltevereinbarung) ("Agreement") is made on 23
December 2008 between

1.   Sunrise Hannover Senior Living GmbH & Co. KG, registered with the
commercial register 
      (Handelsregister) at the local court (Amtsgericht) of Königsstein
im Taunus, represented by its 
      sole general partner, PSRZ (Germany) General Partner GmbH, registered with
the commercial 
      register at the local court of Königsstein im Taunus under HRB 6199,
Frankfurter Str. 1, 61476 
      Kronberg im Taunus

– "PropCo" –

2.   Sunrise Hannover GmbH, registered with the commercial register at the local
court of
      Königsstein im Taunus under HRB 6613, Frankfurter Str. 1, 61476 Kronberg
im Taunus

– "OpCo" –

3.   Sunrise Senior Living Inc., 7902 Westpark Drive, Mc Lean, VA 22102, U.S.A.

– "Guarantor" –

4.   Natixis, London Branch, Cannon Bridge House, 25 Dowgate Hill, London EC4R
2YA, 
      United Kingdom

      in its capacity as agent under the Loan Agreements (as defined below) also
for and on behalf of
      the other Finance Parties

– "Agent" –

PropCo, OpCo, the Guarantor and the Agent are hereinafter collectively referred
to as the "Parties"
and each a "Party"

The Parties hereby agree as follows:

PREAMBLE:

(A)     OpCo and the Agent are parties to a loan agreement dated 13 March 2006
(the "OpCo Loan 
          Agreement") under which, inter alia, the Lender (as defined in the
OpCo Loan

--------------------------------------------------------------------------------

          Agreement) have made available to OpCo the Facilities (as defined in
the OpCo Loan
          Agreement);

(B)     PropCo and the Agent are parties to a loan agreement dated 13 March 2006
(the "PropCo
          Loan Agreement" and collectively with the OpCo Loan Agreement, the
"Loan
          Agreements") under which, inter alia, the Lender (as defined in the
PropCo Loan
          Agreement) have made available to PropCo the Facilities (as defined in
the PropCo Loan
          Agreement);

(C)     The Guarantor and the Agent are parties to (i) a funding obligation
agreement dated 26 June 
          2006 with PropCo (the "PropCo Funding Obligation") and (ii) a funding
obligation agreement
          dated 26 June 2006 with OpCo (the "OpCo Funding Obligation" and
collectively with the
          PropCo Funding Obligation, the "Funding Obligations"). Under the
Funding Obligations, the
          Guarantor has agreed, subject to the terms set out therein, to pay to
the Agent amounts equal to
          the Cash Flow Deficit (as defined in the Funding Obligations) of OpCo
or PropCo, as the case
          may be;

(D)     The Loan Agreements contain certain financial covenants, inter alia, not
to exceed the LTV 
          Threshold. Per Clause 6.3.1.3 of the Loan Agreements, if the LTV
Threshold is exceeded, the 
          respective Borrower has to, within 14 days after notification by the
Agent, provide the Agent
          with (or procure the provision of) additional security of a nature as
further set out in the Loan
          Agreements, or, if proposals of such security are not made within
time, is deemed to have elected
          for prepayment of a portion of the Loans to an extent that the Loans
are reduced to a sum not
          exceeding the LTV Threshold;

(E)     Per letter dated 7 November 2008, the Borrowers have requested the
Agent’s consent for the 
          closure of the Hannover care home operated by PropCo and OpCo which
has not been approved
          by the Agent;

(F)     Per letter dated 17 November 2008, the Agent informed PropCo, OpCo and
the Guarantor that
          per a valuation by Atrisreal Limited, the Loan-To-Value Ratio was
204.7%, and asked the
          Borrowers to comply with the procedures set out in the Loan
Agreements;

(G)     Per letters dated 3 December 2008, the Agent informed PropCo and OpCo
that it has not received
          any proposals from the Borrower and that they were deemed to have
elected for prepayment, and
          informed the Guarantor that a cash flow deficit of EUR 11,224,376
existed which the Guarantor
          had to pay under the Funding Obligations;

2

--------------------------------------------------------------------------------

(H)     Per letter dated 4 December 2008 from PropCo and OpCo to the Agent,
PropCo and OpCo 
          reserved their rights to dispute a breach of the LTV Threshold, and
stated that they should not be
          deemed to have elected for a prepayment due to the previous
discussions between the Agent and
          them about the provision of additional collateral;

(I)      Per letter dated 18 December 2008, the Agent served a demand on the
Guarantor for payment of
          an amount equal to the cash flow deficit of EUR 11,224,376 pursuant to
the Funding Obligations;

(J)      It is contemplated that the Parties have entered, or will enter, into a
Pre-Negotiation and Standstill
          Agreement (the “US Standstill Agreement”) dated on or about the date
hereof with respect to 
          Guarantor’s obligations under the Funding Obligations;

(K)     It is contemplated that the Guarantor intends to enter into a temporary
agreement with Bank of
          America (the “BoA Agreement”) dated on or after the date hereof with
respect to Guarantor’s
          obligations under the Senior Secured Revolving Facility dated 2
December 2005;

(L)      As the Parties intend to continue their discussions in good faith, it
is the Parties' intention to enter 
           into this Agreement.

The Parties agree as follows:

1.       Definitions and interpretation

          Capitalized terms used herein shall, unless defined otherwise herein,
have the same meaning as in
          the Loan Agreements.

2.       Standstill Agreement

          Until termination of this Agreement in accordance with Clause 3 below,
the Agent (on behalf of
          the Finance Parties) agrees

          (a)     not to enforce (durchsetzen) its claims for prepayment of the
Loans (or any portion thereof) 
                   based on Clause 6.3.1.3 of the Loan Agreements (either by
filing of legal proceedings of
                   any kind or by realization of any security granted under or
in connection with the Loan
                   Agreements, with the exception of the Funding Obligations
which are subject to the US
                   Standstill Agreement), and that any prepayment obligation
(with the exception of any
                   obligation under the Funding Obligations which are subject to
the US Standstill Agreement)
                   shall be deferred (gestundet);

3

--------------------------------------------------------------------------------

 

          (b)     not to accelerate (kündigen) the Loans (or any portion
thereof) based on a breach of the 
                   LTV Threshold which has arisen, or might potentially arise,
due to the facts and
                   circumstances described in Preamble (D) herein or in
connection therewith;

          (c)     not to demand that additional security is provided, other than
the provision of additional
                   security as required pursuant to Clause 6.3.1.3 of the Loan
Agreements which is currently 
                   subject of the Parties' negotiations.

3.       Term

          This Agreement shall remain effective until the later of:

          (a)     60 calendar days after the date of this Agreement; or

          (b)     the final termination date of the BoA Agreement.

          In any case, irrespective of (a) and (b) above, this Agreement shall
expire on 31 March 2009 
          (the “Long Stop Date”).

4.       Event of Default

          Upon the occurrence of any of the following events of default this
Agreement shall automatically
          terminate and the Agent shall have the right to exercise all rights
and remedies available to the
          Agent under the Loan Agreements:

          (a)     the Parties having definitely aborted their negotiations and
this has been confirmed by the
                   relevant other Party/Parties in writing, such confirmation
not to be unreasonably withheld.
                   The Parties, as of the date of this Agreement, consider it
more likely than not (überwiegend 
                   wahrscheinlich) that a solution can be reached which will
enable OpCo and PropCo to
                   continue to trade as a going concern (Fortführung des
Geschäftsbetriebs);

          (b)     the Acceleration of the Loan Agreements based on an Event of
Default (other than a breach
                   of the LTV Threshold);

          (c)     an application for the opening of insolvency proceedings or
the commencement of 
                   insolvency proceedings (Eröffnung des Insolvenzverfahrens)
with respect to PropCo or 
                   OpCo; and

          (d)     the termination of the US Standstill Agreement (including by
way of an early termination).

4

--------------------------------------------------------------------------------

5.       No waiver of rights or defenses

          Nothing in this Agreement shall, to the extent not expressed herein,
constitute a waiver,
          amendment or termination of any agreement between the Parties or of
the rights, remedies or
          defenses any Party has against the other party and the Parties confirm
that the Loan Agreements
          and any security granted in connection therewith remain in full force
and effect to the extent they
          have been in full force and effect would it not have been for this
Agreement.

6.       Confirmations

          OpCo and PropCo confirm that

          (a)     subject to the execution of this Agreement, neither OpCo nor
PropCo is overindebted
                   (überschuldet) or illiquid (zahlungsunfähig) for the purpose
of Sections 17 – 19 of the
                   German Insolvency Code (Insolvenzordnung);

          (b)     the execution of this Agreement does not impair other
creditors of PropCo or OpCo; and

          (c)     to the best of their knowledge, it is not anticipated that
during the term of this Agreement 
                   the financial situation of OpCo and PropCo will deteriorate
leading to any of the effects
                   described in (a) and (b) of this Clause.

7.       Covenants

          OpCo and PropCo shall

          (a)     observe and perform all their respective obligations under the
Loan Agreements;

          (b)     provide the Agent with such information about the financial
status and condition of the 
                   Borrowers as the Agent may reasonably request from time to
time. Each Borrower
                   authorizes and allows the Agent and its representatives, upon
reasonable notice and at any 
                   reasonable time during normal business hours, to examine, at
its own cost and expense,
                   Borrower's financial books and records and all other records
relating or pertaining to the
                   operation of the Property, and the Agent shall be permitted,
at its own cost and expense, to
                   photocopy any such books and records;

          (c)     provide the Agent immediately after execution with a copy of
the BoA Agreement, and

5

--------------------------------------------------------------------------------

          (d)      not take legal proceedings or actions against the Agent
during the term of this Agreement.

8.       Miscellaneous

          (a)      If at any time, any one or more of the provisions hereof is
or becomes invalid, illegal or 
                    unenforceable in any respect under the law of any
jurisdiction, such provision shall as to
                    such jurisdiction, be ineffective to the extent necessary
without affecting or impairing the
                    validity, legality and enforceability of the remaining
provisions hereof or of such
                    provisions in any other jurisdiction.The invalid, illegal or
unenforceable provision shall
                    be deemed to be replaced with such valid, legal or
enforceable provision which comes
                    as close as possible to the original intent of the parties
and the invalid, illegal or
                    unenforceable provision. Should a gap (Regelungslücke)
become evident in this
                    Agreement, such gap shall, without affecting or impairing
the validity, legality and 
                    enforceability of the remaining provisions hereof, be deemed
to be filled in with such
                    provision which comes as close as possible to the original
intent of the Parties.

          (b)     Changes and amendments to this Agreement including this Clause
7 shall be made in 
                    writing.

          (c)      This Agreement is governed by the laws of the Federal
Republic of Germany.

          (d)      The place of jurisdiction for any and all disputes arising
under or in connection with this
                    Agreement shall be the district court (Landgericht) in
Frankfurt am Main. The Agent
                    however, shall also be entitled to take action against any
of the other Parties in any other
                    court of competent jurisdiction.

          (e)      All duly evidenced costs, charges, fees and expenses
triggered by this Agreement or
                    incurred in connection with its preparation, translation,
execution or amendment (in each
                    case including duly evidenced fees for legal advisers) shall
be paid jointly and severally by
                    OpCo, PropCo and the Guarantor.

[remainder of page intentionally left blank]

6

--------------------------------------------------------------------------------

 

Sunrise Hannover Senior Living GmbH & Co. KG
by its general partner PSRZ (Germany) General Partner GmbH


/s/ Richard J. Nadeau

Name: Richard J. Nadeau

Title: Geschäftsführer


 

Sunrise Hannover GmbH


/s/ Tiffany L. Tomasso

Name: Tiffany L. Tomasso



Title: Geschäftsführer

 



Sunrise Senior Living Inc.


/s/ Richard J. Nadeau                

Name: Richard J.
Nadeau                                                                     

Title: Chief Financial
Officer                                                                         

7

--------------------------------------------------------------------------------

Natixis, London Branch


/s/ Gregoire Hennekinne                                   /s/ David Newby

Name: Gregoire Hennekinne                            Name: David Newby



Title:   Director                                                Title:   
Managing Director
          

 

8

--------------------------------------------------------------------------------